John Campbell having died a member in good standing of the plaintiff fraternal order, it *Page 514 
came under the obligation to pay as a death-benefit, or in the terminology of the Order, a bequeathment, the sum of $500 to such person or persons as should establish a rightful claim to the fund. Three conflicting claims are presented by the interpleading defendants. The defendant Reich, as administrator of Margaret Campbell, who was originally designated as the beneficiary of the bequeathment, presents one, and Anna Campbell, acting in her individual capacity and as the administratrix upon the estate of the deceased member, the other two.
The claimant Reich, administrator, asserts his right to the fund solely by reason of the representative capacity which he occupies as the duly-appointed and qualified administrator of the estate of Margaret Campbell. She was indeed the beneficiary designated by her son and named as such in the bequeathment certificate when it was issued, and the only beneficiary ever designated by him. But as she died before him, nothing of right or interest in the death-benefit evidenced by the certificate ever became vested in her. She never had more than a revocable, contingent expectation not amounting to a property right. Supreme Colony v.Towne, 87 Conn. 644, 648, 89 A. 264.
The claimant apparently concedes this, and relies upon a sentence contained in § 13 of the Bequeathment Laws of the Order which provides that "bequeathments will be paid only to the beneficiary designated by the clansman, or to the legal representative of such beneficiary." The contention is that here, by plain implication, is provision for the payment of the death-benefits to the legal representative of a deceased designated beneficiary, where there has been no subsequent designation, thus in effect making such representative the beneficiary by substitution.
This construction is unwarranted. The language *Page 515 
relied upon is used to express a restriction upon the power and right of payment. It is language of exclusion rather than of inclusion. It directs that the death-benefits shall be paid to certain persons only. It does not direct to whom they are or may be made payable. The provisions governing that matter are to be found elsewhere, and contain in them nothing to suggest, by way of reasonable implication, legal conclusion or otherwise, that the legal representative of a designated beneficiary, in whom the right to a bequeathment had never vested, could under any circumstances make rightful claim to it. The section of the Bequeathment Laws in question deals with the subject of assignment of bequeathment certificates. Having in its first sentence forbidden their assignment in direct terms, it proceeds to reinforce that prohibition by providing that payment of the amount represented by the certificates should be made to no other persons than the beneficiaries designated by the clansmen or their legal representatives. Viewed as language of restriction and exclusion, it is readily apparent why the reference to the legal representatives of beneficiaries was inserted. Without it, it might be contended that the legal representative of a beneficiary, who by his survival of the member had acquired a vested right to a death-benefit payment, was cut off from collecting it, although it had become the rightful property of his decedent before his death. With it all possibility of such situation was avoided. It is manifest that here is not to be found authority for the collection by legal representatives of deceased designated beneficiaries of funds in which their decedents had acquired no vested interest whatsoever.
If there were any doubt upon this point, a perusal of other provisions of the constitution and regulations of the Order dealing with the subject of bequeathments would quickly dispel it. Repeated reference to these *Page 516 
death-benefits and their payment not only disclose no suggestion of their payment to any one representing designated beneficiaries predeceasing the member, but contain much to refute such a contention.
The defendant Reich's claim is not well founded, and was erroneously approved by the trial court.
We are unable to find in the constitution or laws of the Order anything entitling Anna Campbell, as the widow of the deceased member, to receive this fund. She was never designated as its beneficiary, and neither the constitution nor laws provide that the widow or dependent widow of a deceased member shall become the beneficiary of his bequeathment in the event of no other designation. Whatever claim she might in any event urge must rest upon equitable considerations applicable to the situation in view of the character and purpose of the bequeathment payments, her relation to the deceased, and the superior position she occupies by virtue of that relation, and in the classification of permissible beneficiaries both in the statute (§ 3582) and regulations of the Order. But whatever might be said of any such claim were the contingency one for which there was no provision in the constitution and rules of the Order, we are of the opinion that such a contingency does not exist in the present case, as we shall have occasion to notice later.
Mrs. Campbell, as administratrix of her husband's estate, can urge no claim to the $500 by virtue of a vested interest in him at the time of his death. He had no such interest, and no right or interest in it passed to his estate. Estes v. Local Union, No. 43, 90 Conn. 426,97 A. 326; Supreme Colony v. Towne, 87 Conn. 644,649, 89 A. 264. But § 12 of the Bequeathment Laws, which provides the method of payment of bequeathments, directs that they shall in all cases be made by check payable to the beneficiary, beneficiaries, or *Page 517 
legal representative of the deceased clansman. Here apparently is a provision for the contingency, liable to occur, where there is no person entitled to take the fund either as its designated beneficiary or in accordance with some positive rule of the Order. Such is the situation here. Mrs. Campbell is the legal representative of the deceased clansman; no designated or other rightful beneficiary is disclosed; and no superior right in another is shown. As between the several defendants she is entitled to receive the fund which the plaintiff disclaims and stands ready to pay over.
   There is error, the judgment is set aside and the cause remanded to the Court of Common Pleas in Fairfield County for the rendition of a judgment in favor of the defendant Anna Campbell, administratrix.
In this opinion the other judges concurred.